Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162526(50)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PATRICIA MACDONALD and JAMES                                                                          Elizabeth M. Welch,
                                                                                                                      Justices
  MACDONALD,
            Plaintiffs-Appellees,
                                                                    SC: 162526
  v                                                                 COA: 350956
                                                                    Ottawa CC: 18-005408-NO
  OTTAWA COUNTY and OTTAWA
  COUNTY PARKS AND RECREATION
  COMMISSION,
             Defendants-Appellants.
  _______________________________________

  JULIE BENEDICT,
            Plaintiff-Appellee,
                                                                    SC: 162527
  v                                                                 COA: 350989
                                                                    Ottawa CC: 18-005449-NO
  OTTAWA COUNTY and OTTAWA
  COUNTY PARKS AND RECREATION,
             Defendants-Appellants.
  ________________________________________/

        On order of the Chief Justice, the motion of the plaintiffs-appellees MacDonald to
  extend the time for filing their answer to the application for leave to appeal is GRANTED.
  The answer submitted on March 2, 2021, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 5, 2021

                                                                               Clerk